Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Ehrlich on 3/02/2022.
Please amend the Claims submitted 2/28/2022 as follows:

5.	(Currently Amended) The method of claim [[3]] 1, wherein the pre-defined feature shell is automatically fit to the image data of the customer using a machine learning model.


15.	(Currently Amended) The computer program product of claim [[13]] 11, wherein the pre-defined feature shell is automatically fit to the image data of the customer using a machine learning model.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 11, the closest prior art as the combination of Rodriguez (U.S. Patent Application Publication 2018/0137663 A1), Raheman et al. (U.S. Patent Application Publication 2014/0178029 A1) and Bell et al. (U.S. Patent Application Publication 2014/0225888 A1) fails to disclose and/or teach: obtaining, by the at least one processor, the image data of the customer, selecting a pre-defined feature shell, aligning and adjusting the image data of the customer and the pre-defined feature shell to generate the three-dimensional model of the customer; wherein the pre-defined feature shell is automatically fit to the image data of the customer using one or more anchor points located on the pre-defined feature shell and one or more anchor points located on the image data of the customer; and2Application No.: 17/395,768 Attorney Docket No.: 15250002COAResponse to Office Action of November 26, 2021wherein the one or more anchor points located on the image data of the customer are distinguishing points of a head shape of the customer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613